[Cite as Oliver v. Marysville, 2018-Ohio-1986.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                                UNION COUNTY




BETTY OLIVER,

        PLAINTIFF-APPELLANT,                              CASE NO. 14-18-01

        v.

CITY OF MARYSVILLE, ET AL.,                               OPINION

        DEFENDANTS-APPELLEES.




                  Appeal from Union County Common Pleas Court
                           Trial Court No. 2016-CV-0003

                                      Judgment Affirmed

                              Date of Decision: May 21, 2018




APPEARANCES:

        Aaron E. Michel for Appellant

        Patrick Kasson and Kari D. Hehmeyer for Appellee,
        City of Marysville
Case No. 14-18-01


ZIMMERMAN, J.

       {¶1} This appeal is brought by Betty Oliver, the Plaintiff-Appellant

(“Appellant”) herein, from the judgment of the Union County Court of Common

Pleas, granting summary judgment in favor of Defendant-Appellees, the City of

Marysville, the Union County Auditor, and the Union County Treasurer, in a

declaratory judgment and injunctive relief action. On appeal, Appellant asserts that

the trial court erred: 1) by finding that the nuisance abatement (relative to her

property) was performed in accordance with the prior order of the court; 2) by

finding that the City of Marysville was immune from tort damages; 3) by finding

that there were no genuine issues of material fact regarding the trial court’s prior

order and the validity of a tax lien on Appellant’s property; 4) by concluding that

R.C. §715.261 does not establish a deadline for the certification of abatement costs;

and 5) by concluding that the certification of abatement costs was proper. For the

reasons that follow, we affirm the decision of the trial court.

                                Factual Background

       {¶2} In 2006 Betty Oliver and her husband, Charles Oliver, purchased real

estate in Marysville, Ohio. (Doc. No. 1). Appellant reportedly suffered from a

hoarding disorder, which resulted in the accumulation of possessions and debris on

the property. (Id.). Attempts to have Appellant and her husband remove the debris

from the property were unsuccessful, resulting in the Union County Board of Health


                                          -2-
Case No. 14-18-01


(the “Board”) and the City of Marysville (the “City”) filing a complaint against

Appellant and her husband in 2011 in the Union County Common Pleas Court.1

(Id.). The Board and the City alleged in the complaint that because Appellant and

her husband had failed to clean up the trash and debris on the real estate, a nuisance

existed thereupon. (Id., Ex. A). The complaint further alleged that Appellant (and

her husband) were not permitted to reside in the home because of their failure to

obtain an occupancy permit after the home was renovated after a fire.

        {¶3} On May 23, 2012, the trial court issued its judgment entry in case 2011-

CV-0278, finding that the defendants were in default for failing to file an answer to

the nuisance complaint. (Id.). Thus, based upon the information contained in the

complaint, the trial court ordered that because a “no occupancy” permit had been

issued by the Health Department, no one was permitted to reside in the home on the

property. (Id.). Further, in granting a default judgment against Appellant, the trial

court declared that a nuisance existed upon the property, and ordered Appellant to

“clean up both [the] inside and outside of the home and that all trash, debris, excess

material and/or junk be removed from the premises within the next thirty (30) days.”

(Id.). The trial court’s order also provided notice that the failure to clean up the

property would result in the Board and City “take all necessary steps and/or actions

to abate the nuisance located at 325 South Plum Street” and that the Appellant would


1
 Union County case number 2011-CV-0278. Further, Charles Oliver passed away while the 2011 case was
pending.

                                               -3-
Case No. 14-18-01


be fully liable to the Board and the City for the total costs incurred in abating the

nuisance located upon the real property. (Id.). Finally, the trial court ordered that

all costs incurred by the Board and the City in abating the nuisance be certified to

the Union County Auditor for inclusion in the real estate taxes due upon the real

estate.2 (Id.).

           {¶4} The Appellant failed to abate the nuisance on her property within the

thirty-day (30) period ordered by the trial court, and resulted in the City hiring

SERVPRO (“SERVPRO”) to clean up the property.                                (Doc. No. 1; Ex. E).

SERVPRO cleaned the property on September 14, 2012, at a cost of $12,381.75,

which the City paid. (Id.).

           {¶5} Nearly two (2) years later, on June 14, 2014, Appellant’s property was

sold for $27,000. (Doc. No. 1, Ex. H). Prior to closing on the property, the City

presented Appellant with SERVPRO’s bill. (Id.).                       So, to complete the closing,

Appellant and the buyer executed a “hold back and escrow agreement” with the title

company, which identified that there was an unresolved property bill (from

SERVPRO), payment of which would be resolved after the real estate closing.

(Doc. No. 13, Ex. A). Thus, the proceeds from the sale of Appellant’s property were

placed into an escrow account. (Id.).




2
    Appellant did not appeal the trial court’s judgment in case number 2011-CV-0278.


                                                    -4-
Case No. 14-18-01


                                 Procedural History

       {¶6} On January 5, 2016, Appellant filed a complaint in the trial court for a

declaratory judgment and injunction (in Case Number 16-CV-0003). (Doc. No. 1).

Appellant listed the Board of Health, the City of Marysville, the Union County

Auditor, the Union County Treasurer, and Schultze, Howard, & Cox (as escrow

agent) as defendants. (Id.). In her complaint, Appellant requested: that the trial

court declare the tax lien invalid; order the Union County Auditor to strike the lien

from the tax duplicate; enjoin the Union County Treasurer from collecting the lien;

order the funds held in escrow be released to Appellant; and order the Board and the

City to pay the costs of the action, including attorney fees. (Id.).

       {¶7} Thereafter, all named defendants filed answers to Appellant’s

complaint. (Doc. Nos. 13, 14, 15, and 16). On March 9, 2016, defendant Schulze,

Howard, & Cox filed a motion to deposit the escrowed funds of the sale with the

court and to release them from compliance with the trial court’s scheduling order.

(Doc. No. 21). Appellant did not object and the trial court granted the motion to

interplead the funds. But, the trial court overruled defendant Schulze, Howard, &

Cox’s request to be released from the scheduling order. (Doc. No. 24). However,

on April 19, 2016, Appellant dismissed her claims against defendant Schulze,

Howard, & Cox, due to the interpleading of funds with the court. (Doc. No. 29).




                                          -5-
Case No. 14-18-01


         {¶8} On March 17, 2016, the Board filed a motion for judgment on the

pleadings. (Doc. No. 23). The Board alleged that as a political subdivision it was

immune from all tort claims. (Id.). The Board further claimed that the Appellant’s

“taking” claim was not ripe. (Id.). Lastly, the Board claimed that Appellant had not

pled the necessary requirements for “selective prosecution,” nor had she complied

with the statute of limitations for filing tort claims against a political subdivision.

(Id.).

         {¶9} On April 27, 2016, the City filed its motion for judgment on the

pleadings. (Doc. No. 31). The City alleged that Appellant set forth no cause of

action against it, and further, as a political subdivision, it was entitled to a grant of

immunity. (Id.). The City also alleged that Appellant’s complaint was insufficient

to maintain a selective prosecution claim, but even if it was sufficient, the selective

prosecution claim was barred by res judicata. (Id.). Lastly, the City alleged that

the Appellant did not have a valid claim for a “taking” and Appellant’s allegations

in general were barred by the statute of limitations. (Id.). In response, Appellant

filed a motion to amend her complaint on May 10, 2016 (Doc. No. 33), which was

opposed to by the Board and the City. (Docs. 35 and 42).

         {¶10} On September 2, 2016, the Board filed a motion for summary

judgment. (Doc. No. 46). Thereafter, the trial court issued its journal entry on

September 8, 2016 ruling that the Board and the City were both political


                                          -6-
Case No. 14-18-01


subdivisions and immune from tort damages. (Id.). The trial court also found that

the Appellant presented no facts that would support her claim of selective

prosecution. (Id.). In regards to the declaratory judgment regarding the tax lien, the

trial court found that there may be a set of facts that could support Appellant’s claim

against the City. (Id.). However, with respect to the Board, the trial court sustained

its motion for judgment on the pleadings, and dismissed the Board as a party to the

litigation. (Id.). The trial court also granted the City’s motion for judgment on the

pleadings on all claims except for the declaratory judgment claim regarding the

validity of the tax lien. (Id.). Finally, the trial court granted Appellant leave to

amend her complaint as to the declaratory judgment claim only. (Id.).

       {¶11} On September 16, 2016, Appellant filed an amended complaint for

declaratory relief in the trial court. (Doc. No. 50). To the amended complaint, the

remaining defendants, the Union County Auditor, the Union County Treasurer, and

the City, all filed timely answers. (Doc. Nos. 53, 54).

       {¶12} On September 29, 2016, the City filed its motion for summary

judgment. (Doc. No. 55). Attached to the motion for summary judgment was a

document signed by the Appellant, the City Law Director, and others that read:

“agreement to allow entry onto the premises in order to remove personal property

that does not present a public health risk (the “Agreement”).” (Id., Ex. 1). Appellant




                                         -7-
Case No. 14-18-01


filed her response to the City’s motion for summary judgment on October 25, 2016.

(Doc. No. 58).

       {¶13} Ultimately, on December 28, 2017, the trial court ruled on the

summary judgment motions of the Appellant and the City. (Doc. No. 84). The trial

court found that the Appellant had failed to properly authenticate her exhibits in her

motion for summary judgment pursuant to Civ.R. 56(C). Thus, the trial court

declined to consider such exhibits. (Id.). In regards to the City’s motion for

summary judgment, the trial court found that neither the original journal entry nor

R.C. 715.261 established a deadline for the certification of costs of the abatement.

(Id.). The trial court further found that the tax lien on Appellant’s property was

valid, pursuant to the judgment entry in case number 2011-CV-0278 and per R.C.

715.26 and R.C. 715.261. (Id.).

       {¶14} Accordingly, the trial court sustained the City’s motion for summary

judgment and dismissed Appellant’s complaint in its entirety. (Id.).

       {¶15} From this final judgment entry Appellant appeals, and presents the

following assignments of error for our review:

                       ASSIGNMENT OF ERROR NO. I

       THE TRIAL COURT ERRED TO THE PREJUDICE OF THE
       PROPERTY OWNER BY FINDING FROM THE PLEADINGS
       THAT THE ABATEMENT WAS PROFESSIONAL AND IN
       ACCORDANCE WITH THE PRIOR ORDER OF THE COURT.



                                         -8-
Case No. 14-18-01



                    ASSIGNMENT OF ERROR NO. II

      THE TRIAL COURT ERRED TO THE PREJUDICE OF THE
      PROPERTY OWNER BY FINDING THAT THE CITY OF
      MARYSVILLE WAS A POLITICAL SUBDIVISION
      PERFORMING A GOVERNMENTAL FUNCTION AND
      THEREFORE IMMUNE FROM TORT DAMAGES AND BY
      DISMISSING THE CLAIM FOR DAMAGES.

                    ASSIGNMENT OF ERROR NO. III

      THE TRIAL COURT ERRED TO THE PREJUDICE OF THE
      PROPERTY OWNER BY FINDING THAT THERE ARE NO
      GENUINE ISSUES OF MATERIAL FACT AS TO WHETHER
      THE CITY COMPORTED WITH THE PRIOR COURT
      ORDER       AUTHORIZING       ABATEMENT     AND
      CERTIFICATION OF COSTS AND WHETHER THE TAX
      LIEN IS VALID AND DISMISSING THE COMPLAINT WITH
      PREJUDICE.

                    ASSIGNMENT OF ERROR NO. IV

      THE TRIAL COURT ERRED TO THE PREJUDICE OF THE
      PROPERTY OWNER BY CONCLUDING THAT R.C. § 715.261
      DOES    NOT   ESTABLISH     A     DEADLINE   FOR
      CERTIFICATION AND THAT CERTIFICATION OF COSTS
      SUBMITTED BY THE CITY IN 2014 IS NOT TIME BARRED
      OR OTHERWISE SUBJECT TO ANY TIME LIMITATION.

                    ASSIGNMENT OF ERROR NO. V

      THE TRIAL COURT ERRED TO THE PREJUDICE OF THE
      PROPERTY OWNER BY CONCLUDING THAT THE
      CERTIFICATION IS VALID BECAUSE IT COMPORTS
      WITH R.C. § 715.261 AT THE TIME OF THE ABATEMENT
      RATHER THAN AT THE TIME OF THE CERTIFICATION.




                                -9-
Case No. 14-18-01


       {¶16} Due to the interrelated nature of Appellant’s assignments of error and

for ease of analysis, we have consolidated Appellant’s first and second assignments

of error.

                Appellant’s First and Second Assignments of Error

       {¶17} Appellant’s first and second assignments of error address the trial

court’s ruling on the City’s motion for judgment on the pleadings. In her first

assignment of error, Appellant argues that the trial court erred by finding that the

abatement was professionally performed in accordance with the prior trial court

order (in case number 2011-CV-0278).           In her second assignment of error,

Appellant argues that the trial court erred by finding that the City was a political

subdivision performing a governmental function, and as such, was immune from

tort damages. For the reasons that follow, we overrule Appellant’s first and second

assignments of error.

                                Standard of Review

       {¶18} “A trial court reviews a Civ.R. 12(C) motion for judgment on the

pleadings using the same standard of review as a Civ.R. 12(B)(6) motion for failure

to state a claim upon which relief may be granted.” Walker v. City of Toledo, 6th

Dist. Lucas No. L-15-1240, 2017-Ohio-416, ¶ 18. A reviewing court “‘must

presume that all factual allegations of the complaint are true and make all reasonable




                                        -10-
Case No. 14-18-01


inferences in favor of the nonmoving party.’” Id. quoting Mitchell v. Lawson Milk

Co., 40 Ohio St.3d 190, 192, 532 N.E.2d 753 (1988).

       {¶19} “In ruling on the motion, a court is permitted to consider both the

complaint and the answer as well as any material incorporated by reference or

attached as exhibits to those pleadings.” Id. at ¶ 19. In doing so, the court must

construe the material allegations in the complaint, with all reasonable inferences

drawn therefrom, as true and in favor of the non-moving party. A court granting the

motion must find that the plaintiff can prove no set of facts in support of the claims

that would entitle him or her to relief. Id. quoting Frazier v. Kent, 11th Dist. Portage

Nos. 2004-P-0077, 2004-P-0096, 2005-Ohio-5413, ¶ 14.

       {¶20} “Because a Civ.R. 12(C) motion tests the legal basis for the claims

asserted in a complaint, our standard of review is de novo.” Id. at ¶ 20.

                                  Abatement Ruling

       {¶21} Initially, Appellant attacks the actions of the City (through

SERVPRO) in removing the flooring, drywall, countertops, appliances and personal

property (in a locked shed) from her real property. Appellant states that the burden

was on the City to prove that the items on her property constituted a public nuisance

and their removal was necessary for the abatement of such nuisance. In support of

her argument, Appellant directs us to a series of decisions rendered by the Second

District Court of Appeals in City of Englewood v. Turner. Englewood v. Turner,


                                         -11-
Case No. 14-18-01


178 Ohio App.3d 179, 2008-Ohio-4637, 897 N.E.2d 213. See also, Englewood v.

Turner, 168 Ohio App.3d 41, 2006-Ohio-2667, 858 N.E.2d 431; Turner v.

Englewood, 191 Ohio App.3d 1, 2010-Ohio-5881, 944 N.E.2d 731. In these cases,

the Second District Court ruled that the property owner was entitled to dispute the

lien on her property (for demolition expenses) by filing a request for declaratory

judgment, pursuant to R.C. 715.261. Id. at ¶ 55. See also, Englewood v. Turner,

supra; Turner v. Englewood, supra.         However, we find Appellant’s case is

distinguishable from the Turner cases. In Turner, the Second District found that

“there ha[d] never been a judicial determination of a public nuisance, nor did Turner

have an opportunity to be heard at an administrative level with a judicial review of

whether a public nuisance existed.” Id. at ¶ 54. To the contrary, in the case before

us, there was a judicial determination (by way of default judgment) finding

Appellant’s property to be a nuisance. Thus, because Appellant had an opportunity

to be heard at the trial court level to dispute whether her property was a nuisance

and failed to do so, Turner is factually distinguishable to the case before us.

       {¶22} Moreover, Appellant could have appealed the judgment of the trial

court entry in case number 2011-CV-0278 to present this argument but failed to do

so. As such, since “[a] valid, final judgment rendered upon the merits bars all

subsequent actions based upon any claim arising out of the transaction or occurrence

that was the subject matter of the previous action,” Appellant may not raise this


                                         -12-
Case No. 14-18-01


issue now on appeal. Grava v. Parkman Twp., 73 Ohio St.3d 379, 1995-Ohio-331,

653 N.E.2d 226 (1995)

                             Political Immunity Ruling

       {¶23} Next, in her second assignment of error, Appellant asserts that the trial

court erred in its determination that the City was a political subdivision performing

a governmental function, and as such, was immune from tort damages.

       {¶24} The Political Subdivision Tort Liability Act, codified in R.C. Chapter

2744, governs political subdivision liability and immunity. See generally, Vacha v.

N. Ridgeville, 136 Ohio St.3d 199, 2013-Ohio-3020, 992 N.E.2d 1126, ¶ 12. In

Ohio, courts apply a three-tiered analysis to determine whether a political

subdivision is entitled to immunity under R.C. Chapter 2744. State ex rel. Rohrs.

v. Germann, 3rd Dist. Henry No. 7-12-21, 2013-Ohio-2497, ¶ 28. “First, the court

must determine whether the entity claiming immunity is a political subdivision and

whether the alleged harm occurred in connection with either a governmental or a

proprietary function.” R.C. 2744.02(A)(1); Brady v. Bucyrus Police Dept., 194

Ohio App.3d 574, 2011-Ohio-2460, 957 N.E.2d 339, ¶ 44 (3rd Dist.). “In the

second tier of analysis, R.C. 2744.02(B) provides five exceptions that may lift the

broad immunity provided for in R.C. 2744.02(A).” Jones v. Delaware City School

Dist. Bd. of Edn., 2013-Ohio-3907, 995 N.E.2d 1252, ¶ 19 (5th Dist.). If an

exception exists under the second tier of analysis, “‘immunity can be reinstated if


                                        -13-
Case No. 14-18-01


the political subdivision can successfully argue that any of the defenses contained

in R.C. 2744.03 applies,’” under the third tier of analysis. McNamara v. Marion

Popcorn Festival, 2012-Ohio-5578, 983 N.E.2d 818, ¶ 21 (3rd Dist.) quoting

Hortman v. City of Miamisburg, 110 Ohio St.3d 194, 2006-Ohio-4251, 852 N.E.2d

716, ¶ 12.

       {¶25} However, rather than present us with a three-tiered argument (to

dispute that the City was a political subdivision entitled to immunity under R.C.

Chapter 2744), Appellant again directs us to the trial court’s original judgment entry

(in case number 2011-CV-0278) to dispute what the judgment entry authorized. As

we stated above, Appellant’s attempt to raise issues now that should have been

raised upon a direct appeal are barred by res judicata.

       {¶26} Nevertheless, assuming arguendo, that Appellant’s second assignment

is not barred by the doctrine of res judicata, we find Appellant’s argument is without

merit. As a general rule, political subdivisions are not liable in damages when the

alleged harm occurs in connection with either a governmental or proprietary

function. Brady, supra. R.C. 2744.01(F) defines a “political subdivision” as “a

municipal corporation, township, county, school district, or other body corporate

and politic responsible for governmental activities in a geographic area smaller than

that of the state.” R.C. 2744.01. Here, it is undisputed that the City meets the

statutory definition of a “political subdivision.” Furthermore, it is well-settled that


                                         -14-
Case No. 14-18-01


abating a nuisance is a governmental function. See, City of Mansfield v. Brister, 76

Ohio St. 270, 81 N.E. 631 (1907), paragraph three of the syllabus (holding that “to

cause any nuisance to be abated is governmental” in nature). Thus, the City meets

the criteria in the first prong of analysis to establish political subdivision immunity.

       {¶27} However, the City’s general grant of immunity could be removed if an

exception exists under R.C. 2744.02(B). R.C. 2744.02(B) provides:

       (B) Subject to sections 2744.03 and 2744.05 of the Revised Code, a
       political subdivision is liable in damages in a civil action for injury,
       death, or loss to person or property allegedly caused by an act or
       omission of the political subdivision or of any of its employees in
       connection with a governmental or proprietary function, as follows:

            (1) Except as otherwise provided in this division,
            political subdivisions are liable for injury, death, or loss
            to person or property caused by the negligent operation of
            any motor vehicle by their employees when the
            employees are engaged within the scope of their
            employment and authority. The following are full
            defenses to that liability:

                  (a) A member of a municipal corporation
                  police department or any other police agency
                  was operating a motor vehicle while
                  responding to an emergency call and the
                  operation of the vehicle did not constitute
                  willful or wanton misconduct;

                  (b) A member of a municipal corporation
                  fire department or any other firefighting
                  agency was operating a motor vehicle while
                  engaged in duty at a fire, proceeding toward
                  a place where a fire is in progress or is
                  believed to be in progress, or answering any
                  other emergency alarm and the operation of

                                         -15-
Case No. 14-18-01


               the vehicle did not constitute willful or
               wanton misconduct;

               (c) A member of an emergency medical
               service owned or operated by a political
               subdivision was operating a motor vehicle
               while responding to or completing a call for
               emergency medical care or treatment, the
               member was holding a valid commercial
               driver's license issued pursuant to Chapter
               4506. or a driver's license issued pursuant to
               Chapter 4507. of the Revised Code, the
               operation of the vehicle did not constitute
               willful or wanton misconduct, and the
               operation complies with the precautions of
               section 4511.03 of the Revised Code.

          (2) Except as otherwise provided in sections 3314.07
          and 3746.24 of the Revised Code, political subdivisions
          are liable for injury, death, or loss to person or property
          caused by the negligent performance of acts by their
          employees with respect to proprietary functions of the
          political subdivisions.

          (3) Except as otherwise provided in section 3746.24 of
          the Revised Code, political subdivisions are liable for
          injury, death, or loss to person or property caused by their
          negligent failure to keep public roads in repair and other
          negligent failure to remove obstructions from public
          roads, except that it is a full defense to that liability, when
          a bridge within a municipal corporation is involved, that
          the municipal corporation does not have the responsibility
          for maintaining or inspecting the bridge.

          (4) Except as otherwise provided in section 3746.24 of
          the Revised Code, political subdivisions are liable for
          injury, death, or loss to person or property that is caused
          by the negligence of their employees and that occurs
          within or on the grounds of, and is due to physical defects
          within or on the grounds of, buildings that are used in

                                        -16-
Case No. 14-18-01


            connection with the performance of a governmental
            function, including, but not limited to, office buildings
            and courthouses, but not including jails, places of juvenile
            detention, workhouses, or any other detention facility, as
            defined in section 2921.01 of the Revised Code.

            (5) In addition to the circumstances described in
            divisions (B)(1) to (4) of this section, a political
            subdivision is liable for injury, death, or loss to person or
            property when civil liability is expressly imposed upon
            the political subdivision by a section of the Revised Code,
            including, but not limited to, sections 2743.02 and
            5591.37 of the Revised Code. Civil liability shall not be
            construed to exist under another section of the Revised
            Code merely because that section imposes a
            responsibility or mandatory duty upon a political
            subdivision, because that section provides for a criminal
            penalty, because of a general authorization in that section
            that a political subdivision may sue and be sued, or
            because that section uses the term “shall” in a provision
            pertaining to a political subdivision.

R.C. 2744.02(B).

      {¶28} In our review of the listed exceptions to governmental immunity

provided in R.C. 2744.02(B), we find that no acceptable immunity exception exists

for the nuisance abatement in Appellant’s case. See generally, Leath v. Cleveland,

8th Dist. Cuyahoga No. 102715, 2016-Ohio-105, ¶ 25 (holding that “actions in tort

that have come to be termed a claim for “wrongful demolition” generally are barred

by political subdivision immunity.”).

      {¶29} Accordingly, in our de novo review of the record, we find that the City

was a political subdivision engaged in a governmental function, and that no


                                         -17-
Case No. 14-18-01


exception exists (under R.C. 2744.20) to remove the City’s general grant of

immunity. And, because the record fails to demonstrate that the City’s immunity

was removed by an exception pursuant to R.C. 2744.02(B), we conclude our

analysis without the need to address the third tier of the political subdivision

immunity test.

       {¶30} Thus, we find that the trial court did not commit error in granting the

City’s motion for judgment on the pleadings on the abatement and immunity issues.

Accordingly, Appellant’s first and second assignments of error are overruled.

             Appellant’s Third, Fourth, and Fifth Assignments of Error

       {¶31} Since Appellant’s third, fourth, and fifth assignments of error address

the trial court’s ruling on summary judgment, we elect to address these assignments

of error together. And, for the reasons that follow, we overrule Appellant’s third,

fourth, and fifth assignments of error in their entirety.

                                 Standard of Review

       {¶32} An appellate court reviews a trial court’s decision on a motion for

summary judgment de novo. Hancock Fed. Credit Union v. Coppus, 2015-Ohio-

5312, 54 N.E.3d 806, ¶ 15 (3rd Dist.). Trial courts may grant a motion for summary

judgment when “(1) no genuine issue as to any material fact remains to be litigated,

(2) the moving party is entitled to judgment as a matter of law, and (3) it appears

from the evidence that reasonable minds can come to but one conclusion and that


                                         -18-
Case No. 14-18-01


conclusion is adverse to the party against whom the motion for summary judgment

is made.” Hamilton v. Hector, 117 Ohio App.3d 816, 819, 691 N.E.2d 745, 747

(3rd Dist.1997).    The party moving for summary judgment bears the burden of

showing that there is no genuine issue of material fact and that it is entitled to

judgment as a matter of law. Dresher v. Burt, 75 Ohio St.3d 280, 292-93, 1996-

Ohio-107, 662 N.E.2d 264. Additionally, “‘upon appeal from summary judgment,

the reviewing court should look at the record in the light most favorable to the party

opposing the motion.’” Hector, supra quoting Campbell v. Hosp. Motor Inns, Inc.,

24 Ohio St.3d 54, 58, 493 N.E.2d 239 (1986). Once the moving party satisfies its

burden, the nonmoving party “may not rest upon the mere allegations or denials of

the party’s pleadings, but the party’s response, by affidavit or as otherwise provided

in this rule, must set forth specific facts showing that there is a genuine issue for

trial.” Civ.R. 56(E).

              City’s Compliance with the Prior Court Order Analysis

       {¶33} Appellant initially argues that the abatement order did not authorize

the City to take the actions it took to abate the nuisance on Appellant’s property.

Appellant further argues that it was the City’s burden to prove that Appellant’s

property was a public nuisance and that its clean up was reasonably necessary to

abate the nuisance. In support of this argument, Appellant again directs us to Second

District’s decision in City of Englewood v. Turner, supra.


                                        -19-
Case No. 14-18-01


          {¶34} However, as we have previously discussed, Turner is distinguishable

from the case before us because there was a judicial proceeding determining that

Appellant’s property constituted a public nuisance.3 Specifically, the trial court’s

abatement order (in case number 2011-CV-0278) provided, in its relevant part, as

follows:

          IT IS, FURTHER, ORDERED, that the Plaintiffs, Union County
          Board of Health and the City of Marysville, Ohio, be granted
          judgment by default against the Defendants, Charles A. Oliver and
          Betty J. Oliver, and the Court declares that a nuisance exists upon the
          property located at 325 S Plum Street, Marysville, Ohio, 43040.

          IT IS, FURTHER, ORDERED, that the Defendants, Charles A. Oliver
          and Betty J. Oliver, are hereby permanently enjoined from
          maintaining a nuisance upon their real estate located at 325 South
          Plum Street, Marysville, Ohio and the Defendants are Ordered to
          cease violating the Ohio Revised Code and the Ohio Administrative
          Code in relation to maintaining a nuisance in and upon the real estate
          at 325 South Plum Street, Marysville, Ohio, 43040.

          IT IS, FURTHER, ORDERED, that the Defendants, Charles A. Oliver
          and Betty J. Oliver, shall cause the real estate located at 325 South
          Plum Street, Marysville, Ohio, 43040 to be cleaned up both inside and
          outside the home and that all trash, debris, excess material and/or junk
          be removed from the premises within the next thirty (30) days.

          IT IS, FURTHER, ORDERED, that the Defendants, Charles A. Oliver
          and Betty J. Oliver, are hereby permanently enjoined and shall cease
          maintaining an open dump as prohibited by the Ohio Administrative
          Code;

          IT IS, FURTHER, ORDERED, that, should the Defendant’s [sic],
          Charles A. Oliver and Betty J. Oliver, fail to clean up the inside and
          outside of the property located at 325 South Plum Street, Marysville,

3
    See, Union County Common Pleas Court case number 2011-CV-0278.

                                               -20-
Case No. 14-18-01


       Ohio, make necessary repairs, and clean up all trash, debris, and junk,
       that, in that event, that the Plaintiff’s [sic], Union County Board of
       Health and the City of Marysville, Ohio, shall take all necessary steps
       and/or actions to abate the nuisance located at 325 South Plum Street,
       Marysville, Ohio, and the Defendants, Charles A. Oliver and Betty J.
       Oliver, shall be fully liable, jointly and severally, to the Plaintiffs for
       the total amount of the costs incurred in abating the nuisance located
       in and upon the real estate located at 325 South Plum Street,
       Marysville, Ohio. In addition, should the Plaintiffs incur any costs for
       the abatement of the nuisance at 325 South Plum Street, Marysville,
       Ohio, all said costs shall be certified to the Union County Auditor for
       inclusion with the real estate taxes due upon the real estate.

(Emphasis added.) (Doc. No. 1, Ex. A)

       {¶35} Thus, Appellant’s attempts to analogize the facts of her case with

Turner are misplaced. In the case before us, the abatement order was issued in a

judicial proceeding that specifically found Appellant’s property to be a nuisance.

The order further authorized the City to take all necessary steps to abate that

nuisance.

       {¶36} Moreover, it is clear to us that since the Appellant failed to clean up

her property, or contest the nuisance ruling in the trial court or upon appeal, she has

waived her opportunity to argue whether or not a nuisance existed. Furthermore,

the record reveals that Appellant entered into an agreement with the City that

permitted it to enter her property and to remove her property prior to the City’s




                                          -21-
Case No. 14-18-01


hiring of SERVPRO. Accordingly, we find Appellant’s arguments under this

portion of her assignments not well taken.4

                                          Tax Lien Analysis

         {¶37} Lastly, Appellant argues that the tax lien assessed to her real estate

taxes was invalid. Initially, we note that the trial court’s 2011 judgment entry

specifically authorized the City to certify its costs (of abating Appellant’s nuisance)

to the Union County Auditor and be assessed to her real estate taxes. (See, Doc. No.

1, Ex. A).

         {¶38} However, Appellant argues that the City failed to submit a valid

certification of costs in accordance with 715.261(B).                        Specifically, Appellant

contends that because the City did not certify the abatement costs within one year

from the date the costs were incurred, the lien placed on the property was invalid,

pursuant to R.C. 715.261(B). We disagree.

         R.C. 715.261(B) states, in its pertinent part:

         (B) A municipal corporation or its agent pursuant to division (E) of
         this section may collect the total cost of abatement activities by any
         of the methods prescribed in division (B)(1), (2), or (3) of this section.

               (1) For each abatement activity in which costs are
               incurred, the clerk of the legislative authority of the
               municipal corporation or its agent pursuant to division (E)
               of this section may certify the total costs of each

4
 We also note that Appellant argues that the trial court’s prior order only authorized the City to act on the
outside of the home, and not within the residence. We are not persuaded as the plain language of the trial
court’s 2011 order specifically orders Appellant and/or the City to clean up the inside and outside of the
property. (Doc. No. 1, Ex. A).

                                                   -22-
Case No. 14-18-01


          abatement activity, together with the parcel number or
          another proper description of the lands on which the
          abatement activity occurred, the date the costs were
          incurred for each abatement activity, and the name of the
          owner of record at the time the costs were incurred for
          each abatement activity, to the county auditor who shall
          place the costs as a charge upon the tax list and duplicate.
          The costs are a lien upon such lands from and after the
          date the costs were incurred. The costs shall be collected
          as other taxes and returned to the municipal corporation
          or its agent pursuant to division (E) of this section, as
          directed by the clerk of the legislative authority in the
          certification of the total costs or in an affidavit from the
          agent delivered to the county auditor or county treasurer.
          The placement of the costs on the tax list and duplicate
          relates back to, and is effective in priority, as of the date
          the costs were incurred, provided that the municipal
          corporation or its agent pursuant to division (E) of this
          section certifies the total costs within one year from the
          date the costs were incurred.

          (2) If a lien placed on a parcel of land pursuant to this
          division is extinguished as provided in division (H) of this
          section, a municipal corporation may pursue the remedy
          available under division (B)(2) of this section to recoup
          the costs incurred with respect to that parcel from any
          person that held title to the parcel at the time the costs
          were incurred.

          (3) The municipal corporation or its agent pursuant to
          division (E) of this section may commence a civil action
          to recover the total costs from the person that held title to
          the parcel at the time the costs were incurred.

          (4) A municipal corporation or its agent pursuant to
          division (E) of this section may file a lien on a parcel of
          land for the total costs incurred under this section with
          respect to the parcel by filing a written affidavit with the
          county recorder of the county in which the parcel is
          located that states the parcel number, the total costs

                                       -23-
Case No. 14-18-01


          incurred with respect to the parcel, and the date such costs
          were incurred. The municipal corporation or its agent
          may pursue a foreclosure action to enforce the lien in a
          court of competent jurisdiction or, pursuant to sections
          323.65 to 323.79 of the Revised Code, with the board of
          revision. The municipal corporation or its agent may elect
          to acquire the parcel by indicating such an election in the
          complaint for foreclosure or in an amended complaint.
          Upon the entry of a decree of foreclosure, the county
          sheriff shall advertise and offer the property for sale on at
          least one occasion. The minimum bid with regard to the
          sale of the foreclosed property shall equal the sum of the
          taxes, penalties, interest, costs, and assessments due and
          payable on the property, the total costs incurred by the
          municipal corporation or its agent with respect to the
          property, and any associated court costs and interest as
          authorized by law. An owner of the property may redeem
          the property by paying the minimum bid within ten days
          after the entry of the decree of foreclosure. If an owner
          fails to so redeem the property, and if the parcel is not sold
          for want of a minimum bid, the property shall be disposed
          of as follows:

               (a) If the municipal corporation or its agent
               elects to acquire the property, the parcel shall
               be transferred to the municipal corporation or
               its agent as if the property were transferred by
               all owners in title to the municipal
               corporation or its agent in lieu of foreclosure
               as provided in section 5722.10 of the Revised
               Code;

               (b) If the municipal corporation or its agent
               does not elect to acquire the property, the
               parcel shall be forfeited to the state or to a
               political subdivision or school district as
               provided in Chapter 5723. of the Revised
               Code.



                                       -24-
Case No. 14-18-01


                 (c) When a municipal corporation or its
                 agent acquires property as provided in this
                 division, the property shall not be subject to
                 foreclosure or forfeiture under section 323.25
                 or Chapter 5721. or 5723. of the Revised
                 Code, and any lien on the property for costs
                 incurred under this section or for any unpaid
                 taxes, penalties, interest, charges, or
                 assessments shall be extinguished.

(Emphasis added). R.C. 715.261(B). In our review of Appellant’s argument, we

find the plain language of R.C. 715.261(B) concerns the priority of a tax lien, not

the validity. While Appellant asserts that R.C. 715.261(B) mandates that a tax lien

be certified within one (1) year to be valid, we find no such provision therein.

Rather, R.C. 715.26(B) addresses tax liens and validity as follows:

      (B) Provide for the inspection of buildings or other structures and for
      the removal and repair of insecure, unsafe, or structurally defective
      buildings or other structures under this section or section 715.261 of
      the Revised Code. At least thirty days prior to the removal or repair
      of any insecure, unsafe, or structurally defective building, the
      municipal corporation, or its agent pursuant to an agreement entered
      into under division (E) of section 715.261 of the Revised Code, shall
      give notice by certified mail of its intention with respect to such
      removal or repair to the holders of legal or equitable liens of record
      upon the real property on which such building is located and to owners
      of record of such property. The owners of record of such property or
      the holders of liens of record upon such property may enter into an
      agreement with the municipal corporation, or a county land
      reutilization corporation organized under Chapter 1724. of the
      Revised Code that is serving as the municipal corporation's agent, to
      perform the removal or repair of the insecure, unsafe, or structurally
      defective building. If an emergency exists, as determined by the
      municipal corporation, notice may be given other than by certified
      mail and less than thirty days prior to such removal or repair. If for
      any reason notice is not given, the lien provided for in section 715.

                                       -25-
Case No. 14-18-01


       261 of the Revised Code as a result of such removal or repair is valid
       but shall be subordinate to any liens of prior record. If notice is
       provided in accordance with this section, a lien under section 715.261
       of the Revised Code for such removal or repair is effective on the date
       the municipal corporation or county land reutilization corporation
       incurred expenses in such removal or repair.

(Emphasis added). R.C. 715.26(B). Accordingly, pursuant to R.C. 715.26 and R.C.

715.261, we find that if notice for removal was not provided to an owner, the lien

(for such costs for removal or repair) is valid but its priority will be subordinated to

any prior liens of record. In the case before us, the record is void as to whether or

not other liens existed on the property. Thus, we find Appellant’s reliance upon and

interpretation of R.C. 715.261 misplaced.

       {¶39} Nonetheless, Appellant directs this Court to Thomas v. Bauschlinger,

to support her contention that because the lien was not certified within one year from

the date the costs were incurred, the assessment was improper and the lien is invalid.

Thomas v. Bauschlinger, 9th Dist. Summit No. 25868, 2011-Ohio-4940, ¶ 9.

However, unlike the city (plaintiff) in Bauschlinger, the City (plaintiff) in this case

certified its costs to the Auditor pursuant to the judgment entry issued by the trial

court, not pursuant to R.C. 715.261, as Appellant claims. There is nothing in

Bauschlinger to indicate that there was a prior judicial determination that a nuisance

existed on the assessed property, nor that there was a judgment entry authorizing

the city in Bauschlinger to certify the costs of abating the nuisance to the county

auditor for assessment. Thus, Bauschlinger is distinguishable from the case sub

                                         -26-
Case No. 14-18-01


judice because City pursued its abatement costs in accordance with the trial court’s

2011 order.

       {¶40} We also find Appellant’s reliance on Atwater Township Board of

Trustees v. Welling misplaced. In Welling, the record was void of any certification

of abatement costs by the Township. Atwater Twp. Bd. Of Trustees v. Welling, 184

Ohio App.3d 201, 2009-Ohio-4451, 920 N.E.2d 183, ¶ 47. While here, Appellant

does not dispute that the City certified its costs, but rather disputes whether the costs

were certified within the proper time frame, under R.C. 715.261(B). And, because

we have already determined that R.C. 715.261(B) only affects the priority of liens,

not the validity of liens, Welling is factually inapposite from the case before us.

       {¶41} Finally, Appellant asserts that the trial court should have applied R.C.

715.261(B) at the time the City certified its abatement costs to the county auditor,

not at the time the City incurred them. We note, for the reasons stated above, that

we are not persuaded by Appellant’s argument (regarding R.C. 715.261) since the

trial court’s original order (in case number 2011-CV-0278) authorized the City to

certify its costs of abatement to the county auditor for assessment.

       {¶42} Nonetheless, even if R.C. 715.261 were applicable to the City’s

actions, Appellant’s argument regarding the validity of the tax lien is without merit.

We are aware that the Ohio legislature amended R.C. 715.261 in 2014 and that

Appellant contends that the current version (as listed above) should apply to the


                                          -27-
Case No. 14-18-01


City’s certification process, not the version that was in effect at the time the City

incurred its costs. However, Appellant’s argument ignores the plain language of

both the current and former versions of R.C. 715.261, which establishes that “[t]he

placement of the costs on the tax list and duplicate relates back to, and is effective

in priority, as of the date the costs were incurred.” R.C. 715.261(B). Thus, neither

code version indicates that the date of certification is the controlling date for

application. Since the record before us demonstrates that the City complied with

the certification requirements as of the date the costs were incurred, we are

unpersuaded by Appellant’s argument.

       {¶43} Thus, in our de novo review, we find that no genuine issue of material

fact is present with regards to the certification of costs and the City was entitled to

judgment as a matter of law. Further, reasonable minds can come but to one

conclusion, and that conclusion is adverse to the Appellant regarding the validity of

the City’s tax lien and compliance with the prior trial court order.

       {¶44} Accordingly, we find Appellant’s arguments unpersuasive and we

overrule Appellant’s third, fourth, and fifth assignments of error.

                                     Conclusion

       {¶45} Having found no error prejudicial to the Appellant herein in the

particulars assigned and argued, we overrule Appellant’s first, second, third, fourth,




                                         -28-
Case No. 14-18-01


and fifth assignments of error and affirm the judgment of the Union County

Common Pleas Court.

                                                       Judgment Affirmed

SHAW and PRESTON, J.J., concur.

/jlr




                                   -29-